Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 6/07/2022.
Claims 1-3 and 7-9 are pending for this examination.
Claims 1, 8, and 9 were amended.
Claims 4-6 were cancelled.

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for responding to process requests and systems and methods for forming and cancelling register pairings between devices, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein a plurality of processing devices of the same type execute a process according to a process request where each of the processing devices are communicatively connected to at least one other processing device and where the process request is input from an external device to any of the processing devices, where the executing of the predetermined process is started on the basis of the plurality of devices receiving information from the external device via the processing device having completed the predetermined process normally and includes the process of cancelling pairing or a process of register pairing between the plurality of processing devices that is necessary to perform a cooperative operation as claimed.  Examiner finds the prior arts such as Hong ‘154 teaches the process of forming device pairing and register pairing and includes the ability to cancel the pairing of device which de-registers the pairing registrations, but Examiner finds the prior art does not specifically teach the plurality of processing devices of the same type connected in the claimed manner wherein these processing device execute the predetermined process that includes cancelling a pairing or register pairing between the plurality of processing devices necessary to perform cooperative operation as claimed.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong (US 2022/0022154) teaches a network registration method and system wherein devices within a NAS are paired and the pairing information is stored within the core network registration, wherein cancelling of the pairing with user devices within the NAS can be done which would de-register the pairing registration.
Anami (US 10,802,888) teaches a networked system including a plurality of information processing devices that implements cooperative distributed storage and processing with external devices sensing a user’s presence including a unique ID and dynamically selecting a plurality of destinations to store a plurality of divided information among a plurality of information processing devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183